           Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x


SYED MAHMOOD, M.D.

                       Plaintiff,

                                                                  Case No.: 7:20-CV-2550

           -v-


PROGENICS PHARMACEUTICALS, INC.,

                       Defendant.
--------------------------------------------------------------x

                      COMPLAINT AND DEMAND FOR JURY TRIAL


                 Plaintiff Syed Mahmood, M.D., (“Plaintiff” or “Dr. Mahmood”), by his

attorneys, RCTobinLaw, PLLC, for his Complaint alleges as follows based upon

personal knowledge as to his own actions and on information and belief as to all other

matters:

                               THE NATURE OF THE ACTION


                 1.        Plaintiff brings this action against Defendant Progenics

Pharmaceuticals, Inc. (“Defendant” or “Progenics”) for violations of Section 806 of the

Sarbanes-Oxley Act, 18 U.S.C. § 1514A, et seq.

                                PRELIMINARY STATEMENT

                 2.        This case concerns a cancer researcher – Dr. Syed Mahmood – who

blew the whistle on his employer, a pharmaceutical and medical technology development

company. As an unjust result of his whistleblowing, Dr. Mahmood was retaliated against by


                                                    1
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 2 of 25




his employer, and was wrongfully fired.

               3.       On at least three occasions, beginning in early January 2019, and until

his employment was terminated on April 18, 2019, Dr. Mahmood warned Progenics’ senior

management about serious, ongoing violations (collectively, the “Violations”) by Progenics

executives of Company Compliance Program (the “Progenics Compliance Program”) and the

United States Office of the Inspector General (“O.I.G.”) Compliance Program Guidance for

Pharmaceutical Manufacturers (the “O.I.G. Guidelines”).

               4.       The Violations related to the roll-out of an important, eagerly

anticipated new Progenics cancer drug, AZEDRA®.

               5.        The Violations included: improper promotion of unapproved, off-

label sales of AZEDRA® by (a) failing to restrict prohibited interactions between the

Progenics’ commercial department (“Commercial”), which is responsible for

marketing and sales, and medical affairs department (“Medical Affairs”) including

planning off-label sales training; (b) failing to ensure that Commercial undertakes

tactical implementation of Medical Affairs activities, including designing and setting

up Medical Affairs booths, and providing research updates of and promoting “off-label”

uses of AZEDRA® and other products to at Medical conferences; and (c) failing to ensure

that health care providers (“HCPs”) were provided with unsolicited confidential off-label

information about AZEDRA® unless and until those HCPs had executed confidentiality

and reporting of transfer of value agreements as an inducement to prescribe or use

Progenics products.

               6.       As an experienced pharmaceutical professional and a member of the

Progenics Compliance Committee, Dr. Mahmood knew that the Violations were likely to lead

to artificial inflation of the sales results for Progenics’ cancer drug, AZEDRA®.


                                              2
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 3 of 25




              7.        Dr. Mahmood knew that these inflated sales results would falsely

suggest that Progenics was successfully marketing AZEDRA® and encourage investors to

believe that Progenics’ current management was successfully marketing AZEDRA®. The

Violations were therefore likely to result in violations of various provisions of federal law

relating to fraud, including wire fraud, bank fraud, and securities fraud.

              8.        In fact, as Dr. Mahmood knew, Progenics had failed to market

AZEDRA® successfully.

              9.        Further, Progenics’ management engaged in a months-long cover-up:

to conceal Progenics’ failure to market AZEDRA® for FDA-approved uses from Progenics’

shareholders, Progenics aggressively marketed AZEDRA® for off-label uses for which

approval by the Federal Drug Administration (“FDA”) had not even been requested.

              10.       Because sales of AZEDRA® for off-label purposes were

indistinguishable on Progenics’ balance sheet from sales for FDA-approved purposes,

Progenics’ scheme concealed from its investors the fact that Progenics’ attempts to market

AZEDRA® for on-label purposes had failed.

              11.       Progenics engaged in this scheme to deceive investors as to the value

of its highly-touted, FDA-approved new cancer drug both to encourage investment in the

Company and to defeat an attempt by a group of highly vocal shareholders to replace the

Company’s managers and certain members of its Board of Directors.

              12.       Led by Velan Capital, L.P., beginning in the fourth quarter of 2018,

that group of dissenting investors (collectively, "Velan Capital") engaged in a year-long

dispute with management, alleging, inter alia, that Progenics’ senior management had

botched, and had not been transparent with respect to, the roll-out of AZEDRA®.



                                             3
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 4 of 25




               13.       Progenics’ dispute with Velan Capital culminated in a proxy fight that

enabled Velan Capital, by the fall of 2019, to replace Progenics’ Chief Executive Officer

Mark Baker and five of seven members of the Board of Directors.

               14.       In diligently fulfilling his responsibilities to Progenics and its

shareholders by blowing the whistle on the Violations, Dr. Mahmood’s actions threatened to

derail Progenics’ illegal scheme.

               15.       Because he sought to prevent a fraud perpetrated upon the Progenics’

shareholders, on April 18, 2019, Defendant retaliated against Dr. Mahmood by terminating his

employment, thereby violating Section 806 of the Sarbanes-Oxley Act (“SOX”), which

prohibits retaliation against whistleblowers.

               16.       Because of the Defendants’ illegal actions, Dr. Mahmood has suffered

substantial damages, including loss of income, reputational damage, and other substantial

losses, and has brought this action under to obtain compensation for his injuries.

                                     JURISDICTION

               17.       This Court has subject matter jurisdiction over Plaintiff’s claim

pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 78u-6(h)(l)(B)(i).

               18.       Plaintiff has exhausted the administrative remedies available to

him under the Sarbanes-Oxley Act in that, on or about July 8, 2019, he filed a Sarbanes-

Oxley Complaint with the United States Department of Labor in accordance with 18

U.S.C. § 1514A(b)(l)(B). The Secretary of Labor did not issue a final decision within 180

days of that filing.

                                           VENUE

               19.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to Plaintiff’s occurred within the


                                                4
          Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 5 of 25




Southern District of New York. Venue is also proper in this District under 28 U.S.C.

§ 1391(b)(1) because Defendant resides in this district and all defendants are residents of the

State of New York.

                                      THE PARTIES

                 20.     Plaintiff is a physician certified by the American Board of Nuclear

Medicine with specific experience in general nuclear medicine, positron emission tomography

(PET) and therapeutic applications of radionuclides.

                 21.     Plaintiff resides at 18 Dorann Road, Purchase New York, 10577.

                 22.     Defendant Progenics is a Delaware corporation and a “company”

within the meaning of 18 U.S.C. § 1514A. Its principal place of business is at One World Trade

Center, 47th Floor, Suite J, New York, New York 10007. Progenics transacts business within

the State of New York.

                 23.     Defendant is an oncology company focused on the development and

commercialization of innovative targeted medicines and artificial intelligence to find, fight and

follow cancer.

                 24.     On October 1, 2019, Defendant entered into an agreement with

Lantheus Holdings Inc. (“Lantheus”), a Delaware corporation, pursuant to which Lantheus will

acquire Progenics in an all-stock transaction (the “Acquisition”).

                 25.     The Acquisition is currently scheduled to close in the second quarter

of 2020, and as soon as April 2020.

                                 FACTUAL BACKGROUND

     I.      Dr. Mahmood’s Employment by Progenics

                 26.     A graduate of the George Washington University School of Medicine

and Health Sciences, Dr. Mahmood completed his residency in Nuclear Medicine and Nuclear

                                               5
            Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 6 of 25




Oncology at the Memorial Sloan Kettering Cancer Center (“MSKCC”), where he was chief

resident.

                 27.     As MSKCC chief resident, Dr. Mahmood supervised and participated

in nuclear medicine studies and therapies, evaluated patients for Nuclear Medicine therapies,

and was responsible for the recruitment, selection and retention of residents.

                 28.     While a medical student, Dr. Mahmood was the recipient of numerous

awards and scholarships, including the Ammerman Scholarship Award, Kaplan Tuition

Scholarship Award and American Pediatric Society Stipend for Gifted Medical Students. He

was a member of the William S. Beaumont Research Honor Society.

                 29.     Prior to his employment by Progenics, from 2013 to 2017 Dr.

Mahmood served as the Lead for U.S. Clinical Development and Medical Affairs for Novartis,

where, inter alia, he developed research strategies for Novartis cancer drugs.

                 30.     On February 25, 2019, Dr. Mahmood received a favorable

performance review from his supervisor, Dr. Vivien Wong.

                 31.     Dr. Mahmood was awarded the full individual performance-based

incentive pay award (annual bonus) for which he was eligible, and a merit-based salary

increase for 2019.

                 32.     Dr. Mahmood’s performance review included the following

statement by Dr. Wong: “despite the shortage of resources, Syed covered the broad scope of

MA relating to AZEDRA®— primarily on his own with some vendor support, and all the while

maintaining a positive demeanor. Such flexibility and professionalism should be recognized

and commended.”

                 33.     Throughout his employment by Progenics, from September 5,

2017 through April 18, 2019, Dr. Mahmood reported directly to Dr. Wong, who at all


                                               6
         Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 7 of 25




relevant times served as Progenics’ Executive Vice President of Development.

                34.          In all Progenics Human Resource and e-mail systems that were

visible to Dr. Mahmood during the period of his employment, Dr. Wong was listed as his

supervisor at all relevant times.

                35.          Throughout his employment, Dr. Mahmood performed his duties

and responsibilities for Progenics in a highly professional manner. His proficiency in his

job was reflected by, among other things, his performance reviews and the consistent

increases in his compensation.

                36.          Dr. Mahmood’s responsibilities at Progenics included membership

serving as a member of the Compliance Committee.

                37.          As a member of the Compliance Committee, Dr. Mahmood’s duties

included ensuring that Medical Affairs and other Progenics departments, including

Commercial, complied with the Progenics Compliance Program and O.I.G. Guidelines.

                38.          As a member of the Compliance Committee, Dr. Mahmood was

required to report to Progenics’ senior management any violations by Progenics employees of

the Progenics Compliance Program, O.I.G. Guidelines, or any other policies, guidelines,

regulations or laws that pertained to pharmaceutical or publicly owned companies.

             II. Progenics’ Compliance Program and the O.I.G. Guidelines

                39.          The Progenics’ Compliance Program cites the O.I.G. Guidelines,

stating, in relevant part:

                Progenics Pharmaceuticals, Inc. (Progenics) is committed to conducting its
                business in compliance with all applicable laws, rules, and regulations and the
                highest standards of ethical conduct. To this end, we have established and will
                maintain a Comprehensive Compliance Program (“Compliance Program”) in
                accordance with the OIG Compliance Program Guidance for Pharmaceutical
                Manufacturers [defined term omitted] published by the Office of Inspector
                General, U.S. Department of Health and Human Services.


                                                7
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 8 of 25




               (Emphasis added).

                40.      As of March 5, 2020, the Progenics Compliance Program was

summarized on the Company’s web site, which described among other things the

Company’s policy governing the participation of health care providers in meetings and

conferences.      The summary was accessible at https://www.progenics.com/about-

us/compliance/ on March 5, 2020.

                41.      The Progenics Compliance Program states that the purpose of the

Program is, among other things, to “prevent, detect, and remediate violations of laws, rules and

regulations, as well as Progenics policies and procedures.”

                42.      In addition, in the “Statement of Purpose” in Section 1, Progenics’

Policy on Reporting and Investigating Complaints affirms the Company’s obligation to comply

with applicable legal and regulatory requirements, including “securities compliance and other

matters pertaining to fraud against shareholders.”

                43.      As a member of the Compliance Committee, Dr. Mahmood Syed

knew from Progenics’ policies that violations of the Progenics Compliance Program and O.I.G.

Guidelines, including the Violations, were likely to result in violations of various provisions

of federal law relating to fraud, including wire fraud, bank fraud, and securities fraud.

                44.      In furtherance of its stated objectives, the Progenics Compliance

Program requires that, before any health care provider can be admitted to a company

meeting or conference, provided with confidential information about a Progenics

pharmaceutical product or compensated in cash or equivalent value for services provided

by the health care provider to Progenics, a Confidentiality Agreement must be prepared by

Progenics and signed by the health care provider.



                                               8
         Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 9 of 25




                45.       The Progenics Compliance Program also states, among other things,

that it is Progenics’ policy not to “provide anything of value to healthcare

professionals/organizations in a manner or on conditions that would interfere with the

independence of their treatment decisions or as an inducement to prescribe or use Progenics

products.” (Progenics Compliance Program at 1.0.)

                46.       The purposes of the confidentiality and compensation provisions

included, inter alia, to ensure that HCPs are not induced by the Company with financial or

other benefits – i.e., “perks.”

                47.       An additional purpose of the confidentiality and compensation

contract is to ensure that and Progenics’ confidential information is not exploited or misused

for either Progenics’ or the HCPs financial benefit.

                48.       Such confidential information includes about “off-label” uses of

pharmaceuticals.

                49.       Further, in Section 3, the Progenics Compliance Program sets out rules

for the Commercial Department’s promotion and marketing of Progenics products. (See

Progenics Compliance Program at 3.1.1 – 3.1.3.)

                50.       The rules set forth in Section 3 of the Progenics Compliance Program

apply to the creation and distribution of promotional materials describing “off-label” or

unapproved uses of Progenics products. Those rules also restrict discussions, and certain other

interactions, between Commercial and Medical Affairs, and marketing “off-label” uses of

Progenics products.

                51.       For example, Sections 3.1.1-3.1.3 state that, before promotional

materials are distributed, they must be authorized “through the Medical, Legal and Regulatory




                                               9
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 10 of 25




Affairs Review Committee Standard Operating Procedure” and comply with FDA regulations.

               52.      Sections 3.1.1-3.1.3 specifically provide that Progenics employees

and contractors “shall not promote any ‘off-label’ or unapproved use of Progenics product in

any promotional materials and/or informational presentations” or “solicit or prompt ‘off-label’

questions.” (See id.)

               53.      Sections 3.1.1-3.1.3 further require that vendor and HCP questions

about off-label uses of Progenics’ drugs should be referred directly to and answered by Medical

Affairs – not Commercial.

               54.      The rules in Section 3 are intended, at a minimum, to avoid premature

sales in off-label or as yet to be approved indications and inflated bottom-lines such as

Progenics sought to achieve through disclosing unsolicited “off-label” uses with health care

providers without a confidentiality agreement, by not reporting transfer of value as an

inducement to prescribe or use Progenics products, prohibited collaboration between its

Commercial and Medical Affairs Departments including planning off-label sales training, and

Commercial promoting “off-label” uses of Progenics products at Medical conferences through

designing and setting up Medical Affairs booths – upon which Dr. Mahmood blew the whistle.

                 III.   Progenics’ Failure to Market AZEDRA® Effectively.

               55.      On February 8, 2019, Dr. Mahmood had the first of three

conversations (the “February Disclosure”) with Aseem Anand, Ph.D., Progenics Vice-

President of Digital Technology and a member of the Progenics’ Management Team.

               56.      Dr. Anand told Dr. Mahmood in that conversation that, contrary to

what Progenics was telling investors, there were no potential patients in the “pipeline” for

on-label uses of AZEDRA®.

               57.      Dr. Anand told Dr. Mahmood that, as of February 8, 2019, there


                                              10
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 11 of 25




had not been even a single order by health care professionals for AZEDRA®.

               58.      Because Dr. Anand was a member of the Management Team, Dr.

Mahmood reasonably believed that Dr. Anand had first-hand knowledge of the Company’s

marketing efforts, including its effort to market AZEDRA® for on-label uses.

               59.      At the time of the February Disclosure, Dr. Mahmood had already

become concerned, and had reported to Progenics’ management, the first of three

Violations of Progenics Compliance Policy.

     IV.      Dr. Mahmood Blows the Whistle

               60.      On January 2, 2019, Progenics announced the appointment of Dr.

Asha Das (“Dr. Das”) as Progenics’ Chief Medical Officer.

               61.      Progenics management informed Dr. Mahmood and other Progenics

professionals that Dr. Das’ first assignment would be to plan and manage the roll-out of

AZEDRA®.

               62.      In early January 2019, Dr. Das told Dr. Mahmood that she planned to

schedule an Advisory Board meeting (“February Advisory Board Meeting”) to discuss the

potential uses of AZEDRA®, including the drug’s off-label applications.

               63.      Advisory Board members include physicians – HCPs - who are not

Progenics employees but have entered into contracts with Progenics to attend an Advisory

Board meeting and provide advice about a specific topic or Progenics product.

               64.      Dr. Das told Dr. Mahmood that the February Advisory Board Meeting

would take place in three weeks.

               65.      Dr. Mahmood warned Dr. Das that three weeks was not a sufficient

period to allow Progenics to comply with the Progenics Compliance Program and O.I.G.

Guidelines.


                                            11
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 12 of 25




               66.      Dr. Mahmood told Dr. Das that the necessary paperwork

prescribed in the Progenics Compliance Program, including signed Confidentiality

Agreements, could not be prepared and completed in three weeks’ time.

               67.      Nonetheless, on January 17, 2019, Dr. Mahmood was told by a

MSKCC physician, Dr. Pandit-Taskar, that Dr. Das and Jessica Jenson, Progenics’ Senior

Vice President of Clinical Development, had finalized a list of health care providers to

attend the February Advisory Board Meeting to discuss off-label uses of AZEDRA®.

               68.      Further, in mid-February 2019, approximately a week after the

February Disclosure by Dr. Anand, Dr. Pandit-Taskar told Dr. Mahmood that she and

another MSKCC physician had been invited to attend an Advisory Board meeting on

February 21 and/or 23, 2019.

               69.      Dr. Pandit-Tasker also told Dr. Mahmood that confidentiality

agreements limiting the doctors' use of any information acquired at the meeting had not

been completed.

               70.      Dr. Mahmood knew that the Company intended to pay for private

transportation for Dr. Pandit-Taskar and her colleague to and from the Advisory Board

meeting, meals while in attendance, and to pay both physicians for their attendance.

               71.      Dr. Mahmood was aware that, without signed Confidentiality

Agreements in place, the HCPs that attended the February Advisory Board Meeting would

be able to use confidential information about AZEDRA® for any purpose, including

prescribing it for off-label treatment.

               72.      Dr. Mahmood also was aware that sales of AZEDRA® for

unapproved off-label uses would inflate sales reports for that drug, including in Progenics’

upcoming federal securities filings.



                                            12
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 13 of 25




               73.      Such misleading reports and filings, Dr. Mahmood reasonably

believed, would violate federal law relating to fraud, including wire fraud, bank fraud, and

securities fraud and would constitute fraud against shareholders prohibited under 18 U.S.C.

§ 1341, 17 C.F.R. § 240.10b-5, and Sarbanes Oxley § 1541A.

               74.      In a face-to-face meeting in mid-February, on the same day that he

spoke to Dr. Pandit-Taskar, Dr. Mahmood told Dr. Das that, to avoid violations of the

Progenics Compliance Program and O.I.G. Guidelines and prevent federal securities laws

violations, Dr. Pandit-Taskar and Dr. Modak could not attend the Advisory Board meeting

unless Confidentiality Agreements were executed.

               75.      Dr. Das responded by advising Dr. Mahmood to "look the

other way."

               76.      Dr. Das also told Dr. Mahmood that that the meeting would go

forward and that, with or without contracts the doctors could attend.

               77.      Further, on February 21 and/or 23, the day prior to the

meeting, Dr. Das reiterated to Dr. Mahmood that she would “not turn the doctors

away if they showed up at Progenics.”

               78.      E-mail exchanges that took place after the February Advisory

Meeting among Dr. Das's assistant Lucia Alessi and Progenics' Compliance Officer, Brian

Dahl, confirmed Dr. Mahmood's belief that required protocols were not completed prior to

the meeting.

            V. Telephone Conference between Medical Affairs
               and Commercial: The Whistle Blows Again

               79.      From March 8, 2019 through March 31, 2019, Dr. Mahmood took a

three-week vacation in Pakistan, preapproved by his supervisor, Dr. Wong.

               80.      On March 8, while he was on his way to Pakistan, Dr. Mahmood


                                            13
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 14 of 25




received a series of text messages from Dr. Carlton Anderson (“Dr. Anderson”), his direct

report. Dr. Anderson told Dr. Mahmood that Dr. Das, Progenics’ Chief Medical Officer;

and Bryce Tenbarge, Progenics’ Senior Vice President of Commercial were engaging in

an inappropriate exchange of tactical information and discussions about the off-label

marketing of AZEDRA®, a violation of the Progenics Compliance Program and O.I.G.

Guidelines.

               81.      On March 8, Dr. Anderson told Dr. Mahmood that, in a conference

call scheduled for March 12 or 13 (“Medical/Commercial Conference Call”), Dr. Das

planned to share confidential medical research about AZEDRA®’s off-label uses with the

entire Progenics sales team.

               82.      In a follow-up text to Dr. Mahmood, Dr. Anderson stated that Dr.

Das was behaving “as if she were the Chief Commercial officer, not the Chief Medical

Officer.”

               83.      At that time, Progenics had not applied to the FDA for approval of

these as yet off-label uses of AZEDRA®.

               84.      Progenics did not plan to meet with the FDA to discuss approval

of off-label uses of AZEDRA® until late in May 2019.

               85.      Based on his knowledge and understanding of the rules and

purposes of the Progenics Compliance Program and O.I.G. Guidelines, Dr. Mahmood

reasonably believed that, to avoid violations of federal law relating to fraud, including wire

fraud, bank fraud, and securities fraud, including 18 U.S.C. § 1341 and 17 C.F.R.

§ 240.10b-5, a meaningful separation of Medical Affairs and Commercial organizations

must be maintained, interactions between commercial personnel and MSLs be

appropriately managed, and no information regarding AZEDRA®’s off-label uses could



                                             14
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 15 of 25




be shared by Dr. Das with the sales team.

               86.      Dr. Mahmood knew that premature collaboration between the

Medical Affairs and Commercial departments was intended to promote, and was likely to

lead to, off-label sales of AZEDRA®.

               87.      Those sales would be reported to shareholders and potential

investors, including the investors who were aligned with, or were being solicited by, Velan

Capital.

               88.      Dr. Mahmood reasonably believed that, because they would not

know that the profits that Progenics reported included profits from unapproved, off-label

sales, investors would be misled into believing that the reported profits reflected approved,

on-label sales of AZEDRA®.

               89.      Dr. Mahmood reasonably believed that the misleading sales reports

would constitute fraud against shareholders within the meaning of U.S.C. § 1341 and 17

C.F.R. § 240.10b-5 and would violate additional provisions of federal law relating to fraud,

including wire fraud, bank fraud, and securities fraud.

               90.      Acting on his concerns, Dr. Mahmood instructed Dr. Anderson to

instruct the Progenics Compliance Officer to join the Medical/Commercial Conference

Call.

               91.      Upon information and belief, acting on Dr. Mahmood's

instructions, Dr. Anderson reached out to Brian Dahl, the Progenics Compliance Officer,

voicing his concerns about the Medical/Commercial Conference Call.

               92.      Upon information and belief, Mr. Dahl participated for compliance

purposes in the Medical/Commercial Conference Call.

               93.      Upon      information       and     belief,     the     AZEDRA®



                                             15
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 16 of 25




Medical/Commercial Conference Call took place on or about March 12, 2019. Participants

in the call included Mr. Dahl, Dr. Das, Mr. Tenbarge and the Progenics’ sales team.

            VI.     Continued Collaboration Between Medical Affairs and
                    Commercial; Dr. Mahmood Blows the Whistle a Third Time

              94.      On April 8, 2019, Dr. Mahmood was told by Dr. Anand (the

“April Disclosures”) that there were still no orders for AZEDRA® from health care

providers, and that no patients were receiving the drug.

              95.      On April 17, 2019, during a teleconference (the “April 17

teleconference”) among Progenics’ Senior Director of Sales and Marketing Gary Lunger,

Mr. Tenbarge and Dr. Anderson, Dr. Mahmood learned that additional interactions

between Medical Affairs and Commercial were in progress.

              96.      During the April 17 teleconference, Dr. Mahmood learned that

Commercial had agreed to a scope of work, negotiated and signed a proposal with, and

paid, IMPACT, a marketing vendor, to design and set-up Medical Affairs (and

Commercial) booths and provide other services to Progenics during two medical

conferences, ASCO 2019 and SNMMI 2019 (“June Medical Conferences”), scheduled to

take place in June 2019.

              97.      Following the Progenics Compliance Program there was

inadequate separate of Commercial and Medical Affairs at the June Medical Conferences,

where Commercial had now undertaken tactical implementation of Medical Affairs

activities, including providing research updates of as yet unapproved uses of AZEDRA®

and other products to conference participants.

              98.      Following the rules set out in the Progenics’ Compliance Program,

Commercial could only design the Commercial booth for Progenics’ approved products,

but could not design the Medical booth in order to promote those products. For example,


                                           16
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 17 of 25




Commercial could not acquire and disclose research and findings about products or

promote uses that the FDA had not approved.

               99.       Dr. Mahmood believed that, in violation of the Progenics

Compliance Program and O.I.G. Guidelines, Commercial had taken over the Medical

Affairs booth under the flag of Commercial to aggressively market the as-yet-unapproved,

off-label uses of AZEDRA®.

               100.      Dr. Mahmood reasonably believed that the profits resulting from

those off-label sales would mislead shareholders into believing that AZEDRA® had been

successfully marketed for on-label purposes.

               101.      Based on (a) the February and April Disclosures by Dr. Anand;

(b) Dr. Mahmood’s unsuccessful effort to persuade Dr. Das to obtain signed

Confidentiality Agreements; (c) the initial agenda, disrupted by Dr. Mahmood’s

intervention, planned for the Medical/Commercial Conference Call; and now (d) the hi-

jacking by Commercial of the June Medical Conferences, Dr. Mahmood understood that

Progenics intended to cover up its failure to successfully market AZEDRA® by attempting

to increase off-label sales.

               102.      Because the failure to sell AZEDRA® on-label was not public, and

the off-label sales would be incorporated into a single AZEDRA® sales report, Dr.

Mahmood believed that Progenics’ scheme would mislead shareholders and potential

investors into believing that Progenics had successfully commercialized AZEDRA®.

               103.      Dr. Mahmood recognized that Progenics’ misrepresentations and

omissions regarding the on-label sales of AZEDRA®, would violate federal law relating

to fraud, including wire fraud, bank fraud, and securities fraud, including 18 U.S.C.A. §

1341, and 17 C.F.R. § 240.10b-5.



                                            17
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 18 of 25




              104.      Immediately after the April 17 teleconference, Dr. Mahmood

drafted an e-mail memorandum addressed to Dr. Das, stating his concern that the

interactions between Medical Affairs and Commercial with respect to planning the June

Medical Conference violated the Progenics Compliance Program and O.I.G. Guidelines.

              105.      In his email to Dr. Das, Dr. Mahmood warned that, to comply with

the Progenics Compliance Program and O.I.G. Guidelines, Commercial should not be

planning and/or implementing Medical Affairs activities.

              106.      Dr. Mahmood wrote: “Please note that I am concerned that

Commercial is suggesting making a determination of tactical activities for Medical

Affairs.”

              107.      Dr. Das did not reply to Dr. Mahmood’s warning.

              108.      The following morning, April 18, 2019, Dr. Das asked Dr.

Mahmood to come to a meeting room for a “catch-up” meeting.

              109.      At that meeting, Dr. Das told Dr. Mahmood his performance

“needed to be improved” and informed him that his employment by Progenics was

terminated, effective immediately. Dr. Mahmood was terminated a mere six weeks after

receiving a favorable performance review, three weeks during which period he was out-

of-the-country to celebrate his marriage.

              110.      Progenics terminated Dr. Mahmood’s employment in the midst a

dispute, initiated in the fourth quarter of 2018, with the Velan Capital group of investors.

            VII.     Subsequent Events Confirm Progenics’ Illegal Scheme

              111.      From May through July 2019, Velan Capital embarked on a proxy

fight that successfully effected significant change in control of the company and

replacement of certain members of the Board of Directors.



                                             18
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 19 of 25




               112.      Key issues in Velan Capital’s year-long dispute with Progenics

management are stated in a letter from Velan Capital to shareholders dated May 6, 2019 (the

“May 6 Letter to Shareholders”), less than three weeks after Progenics’ termination of Dr.

Mahmood’s employment. In the May 6 Letter to Shareholders, Velan Capital called for

changes in Progenics Board of Directors and Managers.

               113.      In the May 6 Letter to Shareholders, Velan Capital complained of

Progenics’ botched management of, and a lack of shareholder transparency regarding, the roll-

out of AZEDRA®.        Velan Capital identified these concerns as reasons for challenging

Progenics’ management and Board membership.

               114.      In November 2019, the Velan Capital proxy fight resulted, by

November 2019, in the removal of Progenics CEO Mark Baker, removal of four members

of the Board of Directors, and election by stockholders of five new independent directors.

https://www.businesswire.com/news/home/20191108005562/en/Velan-Receives-
Requisite-Number-Written-Consents-Reconstitute

https://www.globenewswire.com/news-release/2019/07/12/1882012/0/en/Progenics-Announces-
Preliminary-Voting-Results-of-Annual-Meeting-of-Shareholders.html


               115.      A full account of the proxy dispute can be accessed in SEC filings

at SEC.gov. https://www.sec.gov/cgi-bin/browse-

edgar?company=progenics&owner=exclude&action=getcompany).

               116.      On May 9, 2019, three days after the May 6 Letter to Shareholders,

Progenics issued a press release (the “May 9 Press Release”) and filed a 10Q with the

SEC, reporting its first quarter financial results.

               117.      On May 24, 2019, the Dr. Anand informed Dr. Mahmood

that, in fact, there had been no treatment requests for AZEDRA®. (The “May

Disclosures” by Dr. Anand.)


                                              19
          Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 20 of 25




               118.     As Dr. Mahmood had feared, Progenics falsely reported to

investors and the Securities and Exchange Commission that AZEDRA® had been

successfully commercialized.

               119.     For example, the May 9 Press Release quoted Progenics Chief

Executive Officer Mark Baker, as follows:

               120.     “We are excited to report that the U.S. commercial launch of

AZEDRA for the treatment of advanced or metastatic pheochromocytoma and paraganglioma

is proceeding well and as expected.”

               121.     The May 9 Press Release further states: “US Launch of

AZEDRA® Progressing with 22 Treatment Requests from Patients Received and 12

Centers Throughout the U.S. are Ready to Treat Patients."

               122.     Further, the Progenics first quarter 10Q, filed on May 9, 2019

(“May 9 10Q”), includes the following statement:

               AZEDRA® Launch: A field-based team of Nuclear Medicine Technologists,
               Sales Representatives, Medical Science Liaisons and Access Specialists have
               been in the field since approval assisting centers of excellence and payers in
               the preparation for utilizing and reimbursing AZEDRA®. As a result of this
               effort, treatment requests have been received and sites are now ready to
               administer AZEDRA®.

               Progenics Form 10-Q, filed May 9, 2019 (emphasis added).

               123.     Based on his conversations with Dr. Anand and knowledge of the

Violations, Dr. Mahmood believed, with good reason, that the statements regarding the

marketing of AZEDRA® in both the May 9 Press Release and May 9 Form 10-Q, were

untrue.

               124.     Specifically, Dr. Mahmood reasonably believed that, as he had

expected, the Violations were intended to boost sales of off-label AZEDRA® to cover-

up Progenics’ failure to successfully market that drug.


                                             20
       Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 21 of 25




              125.      The misrepresentations in both the May 9 Press Release and May

9 Form 10Q, Dr. Mahmood believed, reflected Progenics’ continued efforts to fast-

forward the sale of unapproved, off-label AZEDRA®, and thereby create sales reports

that appeared, falsely, to confirm Progenics’ statements to investors.

              126.      Further, on or about July 1, 2019 (the “July Disclosures”), Dr.

Anand told Dr. Mahmood that a meeting among Progenics managers had been held on

July 1, 2019 (the “July 1 Management Meeting”), attended by Dr. Das, CEO Mark

Baker, Mr. Tenbarge, Patrick Fabbio, Progenics' Chief Financial Officer, and other

Progenics executives.

              127.      The purpose of the July 1 Management Meeting, Dr. Anand told

Dr. Mahmood, was to discuss AZEDRA®'s poor sales performance and the effect that

such news might have on shareholders, potential investors, and the Velan Capital proxy

challenge.

              128.      Dr. Anand also told Dr. Mahmood that he had learned at the

July 1 Management Meeting that only one patient outside the clinical trials had so far

been treated with AZEDRA®. Dr. Anand further told Dr. Mahmood that the single

patient that had been treated with AZEDRA® had soon died.

              129.      Dr. Anand told Dr. Mahmood that the July 1 Management

Meeting attendees - other than he - had agreed that sales for AZEDRA®, which totaled a

mere $100,000, would not be broken out in Company's forthcoming l0Q.

              130.      Dr. Anand also told Dr. Mahmood that the other attendees had

agreed to mask the weak sales of AZEDRA®, and the dearth of purchasers for on-label

AZEDRA®, by including a single line item in the l0Q that would combine the drug’s

sales results with the proceeds of a separate, unrelated ~$5 million sales/licensing



                                            21
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 22 of 25




agreement with Fuji Film.

               131.     Dr. Anand told Dr. Mahmood that he had learned at the July 1

Management Meeting that, despite Progenics' statements in a February 11, 2019 Press

Release, Progenics’ United States manufacturing facility – the Somerset Facility – did

not have a sufficient long-term supply of iodine to produce AZEDRA® after August

2019.

               132.     Yet in the May 9 10Q, Progenics had made the exact opposite

representation to shareholders, stating:

             AZEDRA® Manufacturing. In February 2019, we acquired the AZEDRA
             manufacturing assets for $8.0 million cash consideration and entered into a
             sublease agreement for the radiopharmaceutical manufacturing facility
             located in Somerset, New Jersey. The Somerset site serves as the launch
             facility for AZEDRA and will also provide manufacturing support for our
             development stage radiopharmaceuticals, including 1095. We also secured
             the long-term supply of iodine necessary for the production of both
             AZEDRA and 1095 and entered into an agreement with a contract
             manufacturing organization for additional capacity and supply of iodine
             products.

             Progenics Form 10-Q, filed May 9, 2019 (Emphasis added).

               133.     Based on these subsequent events, including the May Disclosures

and July Disclosures, Dr. Mahmood was affirmed in his ongoing, reasonable concerns

that that the Violations would lead to violation of the provisions of federal law relating to

fraud, including wire fraud, bank fraud, and securities fraud. Securities Laws, including

U.S.C.A. § 1341, and 17 C.F.R. § 240.10b-5.

               134.     Dr. Mahmood was aware, at all relevant times, that his

whistleblowing was protected activity pursuant to the Sarbanes-Oxley Act, 18 U.S.C. §

1514.

               135.     On July 8, 2018, Dr. Mahmood filed a complaint against

Progenics with the United States Department of Labor in accordance with 18 U.S.C. §


                                             22
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 23 of 25




1514A(b)(l)(B), alleging illegal retaliation for whistleblowing.

               136.      On July 7, 2019, Dr. Mahmood filed a complaint with the

Securities and Exchange Commission, in which he alleged the key facts regarding the

improper marketing of AZEDRA®, and his illegal termination, set forth in this

Complaint.

                         COUNT I
                  VIOLATION OF WHISTLEBLOWER
         PROTECTION UNDER SARBANES-OXLEY, 15 U.S.C. § 1514A

               137.      Plaintiff repeats and realleges the allegations contained in paragraphs

1 through 136 of this Complaint as if fully set forth herein.

               138.      Progenics is a company within the meaning of 18 U.S.C. § 1514A.

               139.      Dr. Mahmood was an "employee" of Progenics protected by

Sarbanes-Oxley 18 U.S.C.A. § 1514A(a).

               140.      The Sarbanes-Oxley Act, 18 U.S.C. § 1514A, provides protection

against retaliation, including discharge, to employees of publicly traded companies who

             “...provide information, cause information to be provided, or
             otherwise assist in an investigation regarding any conduct which the
             employee reasonably believes constitutes a violation of section
             1341, 1343, 1344, or 1348, any rule or regulation of the Securities
             and Exchange Commission, or any provision of Federal law relating
             to fraud against shareholders.”


             18 U.S.C. 1541A(a)(1)

               141.      An injured employee may seek relief by (A) filing a complaint with

the Secretary of Labor; or (B) if the Secretary has not issued a final decision within 180 days

of the filing of the complaint and there is no showing that such delay is due to the bad faith of

the claimant, bringing an action at law or equity. Id.

               142.      Dr. Mahmood engaged in activity that was protected by Sarbanes


                                               23
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 24 of 25




Oxley by, among other things, warning his Progenics supervisors and Progenics

Management Team Members, Progenics Chief Medical Officer Dr. Asha Das and,

through his direct report, Brian Dahl, Progenics Compliance Officer –about conduct that

he reasonably believed violated federal law relating to fraud, including wire fraud, bank

fraud, and securities fraud, including U.S.C.A. §1341 and 17 C.F.R. § 240.10b-5.

               143.     Dr. Mahmood reported his concerns to persons with supervisory

authority over him, and to other supervisory persons working for or on behalf of his

employer.

              144.      Dr. Mahmood’s employment was terminated on April 18, 2019,

one day after a written e-mail memorandum addressed to Dr. Das, his final act of

whistleblowing.

              145.      Dr. Mahmood’s protected activity was a contributing factor in

Progenics’ adverse employment action against him, which constituted discrimination

against Dr, Mahmood in violation of Sarbanes-Oxley, 18 U.S.C. § 1514A.

              146.      As a result of Progenics’ misconduct, including its improper

termination of Dr. Mahmood’s employment, Dr. Mahmood has suffered, and will

continue to suffer, substantial damages, including but not limited to lost wages and

benefits.

              147.      Progenics is liable to Dr. Mahmood for the damages he suffered

because of its misconduct, including its termination of Dr. Mahmood in violation of

Sarbanes-Oxley, 18 U.S.C. § 1514A.

              148.      As a result of Progenics’ misconduct, including its improper

termination of Dr. Mahmood’s employment, Dr. Mahmood is entitled to compensation in

the form of reinstatement, back pay, front pay in lieu of reinstatement, interest, attorneys’



                                             24
        Case 7:20-cv-02550-CS Document 4 Filed 03/25/20 Page 25 of 25




fees and costs, and special damages, all in amounts to be determined at trial.


              WHEREFORE, Plaintiff demands judgment against Defendant, as follows:


              A.    For violations of Sarbanes-Oxley, compensation in the form of

reinstatement, back pay, front pay in lieu of reinstatement, interest, attorneys’ fees and

costs, and special damages, all in amounts to be determined at trial;

             B.       Such other and further relief as the Court deems just and proper.


Dated: Chappaqua, New York
       March 25, 2020

                                          RCTobinLaw, PLLC


                                      by___S/ Rita Costabile Tobin_______
                                           Rita Costabile Tobin

                                          41 Cowdin Circle
                                          Chappaqua, New York 10514
                                          Telephone: (917) 680-3159
                                          rita.tobin@rctobinlaw.net

                                         Attorneys for Plaintiff




                                             25
